DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 1, 2021, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 16 have been amended as requested.  Claim 2 has been cancelled and new claims 24 and 25 have been added. Thus, the pending claims are 1 and 3-25, with claims 17-23 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 5 and 6 of the last Office action (Final Rejection mailed September 1, 2020).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 10, 13, and 16 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,007,307 issued to Friedrich, as set forth in section 10 of the last Office action.
Applicant’s amendment to independent claims 1 and 16 are made with respect to definiteness and do not change the scope of the examined claims.  (See section 7 of the last Office action.)  As such, said amendment is insufficient to overcome the standing rejection.  
Specifically, Friedrich discloses an artificial lawn comprising a porous woven or knit pile fabric having openings therein for drainage of water (abstract). The preferred embodiment may be a Raschel knit fabric (column 4, lines 36-41 and column 7, lines 49-59), which is a known type of warp knitting. Figure 8 shows a bottom view of such a warp knit pile fabric. 
Figure 8 shows a “knitted reticulated support” comprising “a first plurality of longitudinally extending members oriented in a first direction” and “a second plurality of laterally extending members oriented in a second direction which is substantially perpendicular to the first direction, wherein the plurality of laterally extending members are anchored at each end to at least one of the plurality of longitudinally extending members.” Figures 1, 5, and 7 show “a plurality of artificial grass fibers standing upwardly from the knitted reticulated support…at substantially uniform intervals.” Figure 8 shows the “plurality of longitudinally extending members” are formed of ridges 33 (i.e., wales) of knitted chain loops of (i) warp yarns 30 and (ii) warp pile yarns 18, while the “laterally extending members” are formed of weft 
Thus, the cited Friedrich patent anticipates applicant’s claims 1, 3, 4, 7, 8, 10, 13, and 16 with the exception of the limitation that the artificial turf is a hybrid turf support for use with natural grass to form a stable hybrid system, said support having openings suitable for natural grass to grow. However, the term “hybrid turf support” occurs in the preamble and is merely descriptive of the intended use of the reticulated knit pile fabric. When reading the preamble in the context of the entire claim, the recitation of a hybrid turf support is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11, and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich, as set forth in section 13 of the last Office action.
Regarding claims 5 and 6, while Friedrich teaches the artificial grass pile yarns extend from every intersection of the warp and weft yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide said pile yarns from every second or third intersection in order to modify the pile density to a desired range with respect to the desired warp and weft density of the knit grid.  Fabric and pile densities are recognized in the art as a result effective variables.  For example, if the warp and weft In re Boesch, 205 USPQ 215.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 5 and 6 stand rejected as being obvious over the cited prior art.  
Regarding claim 11, Friedrich fails to teach a height for the synthetic grass pile yarns.  However, applicant’s claimed height of 20-80 mm (2-8 cm or 0.79-3.1 inches) is held to be obvious over the prior art.  Specifically, it is conventional for synthetic grass pile to have a height comparable to groomed natural grass, wherein said height is dependent upon the intended use of the synthetic turf.  Most synthetic and natural grass have heights measurable in centimeters or inches.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within the range claimed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 11 stands rejected as being obvious over the cited prior art.  
Regarding claim 12, Friedrich fails to teach suitable yarns type, size, or number for the synthetic grass pile yarns.  However, selection of yarns suitable for artificial turf blades is within the level of ordinary skill in the art.  Specifically, monofilaments, such as tape yarns, are common in artificial turfs.  Additionally, the size and number of said monofilaments are within conventional ranges.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable yarn for the synthetic grass In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 12 stands rejected as being obvious over the cited prior art.  
Claims 1, 3-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich in view of CN 104264565 A issued to Zhou, as set forth in section 14 of the last Office action.
In the event the preamble limitations to a hybrid turf support for use with natural grass to form a hybrid turf system is given patentable weight, the claims are rejected over Friedrich in view of Zhou.
 Zhou discloses a hybrid lawn comprising an artificial grass fabric of a warp knit grid net and natural grass growing in the grid openings (abstract and Figures 1-3).  The invention comprises a base of soil 1, a base layer 2 comprising a warp knit grid net 6 warp knitted from warp yarns 4, weft yarns 5, and artificial grass pile yarns 3, and natural grass 7 planted in the openings of said grid net (sections [0007], [0008], [0011], and Figures 1-3).  The knit warp yarns 4 of a warp knit fabric will necessarily form wales (i.e., chains of loops of warp yarns), which are uniformly spaced at intervals parallel to each other to form longitudinally extending members, while the knit weft yarns form laterally extending members at uniformly spaced intervals that intersect with the warp yarns and anchored therewith (Figure 3).  The artificial grass pile are formed from warp pile yarns 3 (i.e., extending longitudinally along with the knit warp yarns 4) and extend upward from the warp knit grid base at each of the intersections of the warp and weft 2, which encompasses square shapes of 0.1-50 cm (1-500 mm) (section [0038]).  
	Thus, Zhou teaches a similar artificial turf pile knit fabric having openings therein for use as a hybrid turf support in a hybrid turf system. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the knit pile fabric having openings therein disclosed by Friedrich as a hybrid turf support for use with natural grass as is taught by Zhou, wherein said natural grass is capable of growing in the openings of said artificial turf fabric. Such a modification of the Friedrich invention would have yielded predictable results to the skilled artisan. Therefore, claims 1, 3, 4, 7, 8, 10, 13, and 16 stand rejected as being obvious over the cited prior art.
Regarding claims 5 and 6, while Friedrich and Zhou teach the artificial grass pile yarns extend from every intersection of the warp and weft yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide said pile yarns from every second or third intersection in order to modify the pile density to a desired range with respect to the desired warp and weft density of the knit grid.  Fabric and pile densities are recognized in the art as a result effective variables.  For example, if the warp and weft densities are increased to provide increased dimensional stability and/or smaller grid openings, the pile yarns could be present at every second or third intersection in order to maintain a similar pile density.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Thus, absent a showing of 
Regarding claim 9, Friedrich teaches the openings in the gridlike pile fabric are relatively large, but fails to provide any guidance on specific size of said openings. Therefore, one must look to the prior art for such guidance. For example, as set forth above, Zhou teaches the area of the grid openings may vary from 0.01-2500 cm2, which encompasses square shapes of 0.1-50 cm (1-500 mm) (section [0038]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to knit the pile fabric to provide openings of approximately 1-500 mm, dependent on the intended use of the artificial turf. Such a modification would have yielded difficult results to the skilled artisan. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 9 stands rejected as being obvious over the cited prior art.
Regarding claim 11, Friedrich and Zhou fail to teach a height for the synthetic grass pile yarns.  However, applicant’s claimed height of 20-80 mm (2-8 cm or 0.79-3.1 inches) is held to be obvious over the prior art.  Specifically, it is conventional for synthetic grass pile to have a height comparable to groomed natural grass, wherein said height is dependent upon the intended use of the synthetic turf.  Most synthetic and natural grass have heights measurable in centimeters or inches.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within the range claimed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 11 stands rejected as being obvious over the cited prior art.  
In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 12 stands rejected as being obvious over the cited prior art.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich in view of CN 104264565 A issued to Zhou in view of US 2015/0033626 issued to Sutherland et al. 
Friedrich and Zhou fail to teach or suggest the claimed retention backing and removable root-pruning backing.  However, such backings are known in the art to be useful in hybrid turf supports as evidenced by the Sutherland reference.  Specifically, Sutherland teaches a turf surface comprising a reinforcing root-permeable mat 10 and a removable root-permeable backing 60 (abstract).  The reinforcing mat 10 may comprise a layer of biodegradable material 12 (i.e., retention backing) and a layer of non-biodegradable material 14 having a plurality of reinforcing synthetic grass blades 20 attached thereto (section [0080] and Figure 1).  The removable backing allows for pruning of the natural grass roots upon removal of said backing, . 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,007,307 issued to Friedrich in view of CN 104264565 A issued to Zhou,
Regarding new claims 24 and 25, while Friedrich and Zhou fail to teach an area ratio of artificial grass fibers to total area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide said pile yarns in the ratio claimed in order to modify the pile density versus open space for growing natural grass.  Fabric counts (i.e., openness of fabric) and pile densities are recognized in the art as a result effective variables.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Note Figure 3 of Zhou depicts a relatively small ratio of pile yarns to total area of the fabric.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 24 and 25 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but have not been found persuasive.
Applicant traverses the anticipation rejection of the claims by the Friedrich reference by asserting the reference fails to disclose the claim limitation “wherein the plurality of laterally extending members do not comprise chains of loops formed by knitting” (RCE, page 12, 2nd paragraph).  Applicant cites a teaching of Friedrich discussing the pile yarn 18 forming a loop in Figure 8 (RCE, page 12, 2nd paragraph).  In response, the looped pile yarn 18 of Friedrich does not correlate to applicant’s laterally extending members, but rather correlates to applicant’s longitudinally extending member comprising chains of loops formed of one or more yarns which also form the artificial grass fibers.  Friedrich’s weft insertions yarns 28 correspond to applicant’s laterally extending members.  Figures 7 and 8 show that said weft insertion yarns 28 are not knitted loop yarns, but rather straight insertion yarns.  Thus, applicant’s argument is found unpersuasive.  
Additionally, applicant argues Friedrich does not disclose the claim limitation “wherein the first plurality of longitudinally extending members intersect the second plurality of laterally extending members to define a plurality of substantially square-shaped opening suitable for natural grass to grow” (RCE, page 12, 3rd paragraph).  To the contrary, as set forth above, Friedrich clearly teaches the fabric is loosely knit in “an open box like” structure to form relatively large openings 32 between the grid of warp chains and weft insertions.  Figures 6 and 8 show openings 32 to be substantially square-shaped (i.e., substantially rectangular-shaped).  Said relatively large openings are clearly capable of (i.e., “suitable for’) growing natural grass.  It has In re Hutchison, 69 USPQ 138.  Hence, applicant’s argument is found unpersuasive and the anticipation rejection by the Friedrich reference is hereby maintained.  
Regarding the Zhou reference, applicant asserts said reference does not teach “wherein the first plurality of longitudinally extending members intersect the second plurality of laterally extending members to define a plurality of substantially square-shaped opening suitable for natural grass to grow” (RCE, page 12, 4th paragraph).  Applicant states “Any alleged teaching in Zhou with respect to ‘openings’ fails to overcome the deficiencies of Friedrich discussed above (RCE, page 13, 2nd paragraph).  In response, while the secondary reference of Zhou need not necessarily teach said limitation when the primary reference of Friedrich already addresses the limitation, Zhou does indeed teach such.  See Figure 3 of Zhou which shows square-shaped grid openings in the artificial grass fabric (i.e., hybrid turf support) for growing natural grass within said openings (abstract).  Hence, applicant’s arguments are found unpersuasive and the above obviousness rejection of the claims over Friedrich in view of Zhou is hereby maintained.
With respect to the Sutherland reference, applicant merely argues that said reference does not cure the deficiencies of Friedrich and Zhou (RCE, page 13, 3rd paragraph).  Since the Friedrich and Zhou references have not been found deficient, as detailed above, applicant’s argument is found unpersuasive and the rejection in view of Sutherland also stands.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 13, 2021